612 So. 2d 1146 (1992)
Pete WOLFF III
v.
COLONIAL BANK.
1910815.
Supreme Court of Alabama.
August 21, 1992.
Rehearing Denied January 22, 1993.
James W. May, Gulf Shores, for appellant.
Dorothy Wells Littleton and Gregory D. Crosslin of Sasser & Littleton, P.C., Montgomery, for appellee.
MADDOX, Justice.
The trial court's dismissal of the plaintiff's case for failure to comply with discovery orders is affirmed. Discovery matters are within the trial court's sound discretion, and its ruling on those matters will not be reversed absent a showing of abuse of discretion and substantial harm to the appellant. Smith v. Wilcox County Board of Education, 365 So. 2d 659 (Ala. 1978); Selby v. Money, 403 So. 2d 218 (Ala.1981); Riddlesprigger v. Ervin, 519 So. 2d 486, 487 (Ala. 1987); Iverson v. Xpert Tune, Inc., 553 So. 2d 82 (Ala.1989); Ragan v. Blazon Flexible Flyer, Inc., 590 So. 2d 882 (Ala.1991); and Napier v. McDougal, 601 So. 2d 446 (Ala. 1992). We have carefully scrutinized the record, and find no abuse of discretion.
Because we are affirming the trial court's dismissal of this case, we deny Colonial Bank's motions to strike material from the record.
MOTIONS TO STRIKE DENIED; AFFIRMED.
HORNSBY, C.J., and SHORES, HOUSTON and KENNEDY, JJ., concur.